ORDER

PER CURIAM.
The Guru Unlimited, LLC (“Appellant”) appeals from the judgment of the trial court in favor of Robert Stebe and Deborah Salivar-Keene (“Respondents”) *21denying Appellant’s motion to set aside a default judgment entered against it. Appellant argues the trial court abused its discretion in denying its motion because the motion satisfied the pleading requirements of Rule 74.05.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(5).